FILED
                             NOT FOR PUBLICATION
                                                                                FEB 08 2018
                     UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


STEVE KLEIN; HOWARD PUTNAM;                        No.    16-56309
GLEN BIONDI,
                                                   D.C. No.
              Plaintiffs-Appellants,               8:08-cv-01369-JLS-MLG

 v.
                                                   MEMORANDUM*
CITY OF LAGUNA BEACH; DOES, 1
through 10,

              Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                            Submitted February 6, 2018**
                               Pasadena, California

Before: REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Plaintiffs appeal the district court’s order granting in part and denying in part

their motion for attorneys fees. Specifically, Plaintiffs claim that the district court


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
erred by reducing their requested hours by 45 percent so that the disparity between

the parties’ hours would match that in Democratic Party of Washington State v.

Reed, 388 F.3d 1281 (9th Cir. 2004).

      “[W]hen faced with a massive fee application the district court has the

authority to make across-the-board percentage cuts either in the number of hours

claimed or in the final lodestar figure as a practical means of trimming the fat from

a fee application.” Gates v. Deukmejian, 987 F.2d 1392, 1399 (9th Cir. 1992)

(internal quotation marks omitted). However, when the across-the-board cut is

greater than 10 percent, “the district court must explain why it chose to cut the

number of hours or the lodestar by the specific percentage it did.” Gonzalez v. City

of Maywood, 729 F.3d 1196, 1203 (9th Cir. 2013).

      The district court cut Plaintiffs’ hours by 45 percent so that the City’s hours

would be 75 percent of Plaintiffs’ adjusted hours—the same ratio that happened to

exist in Reed, a case in which this court granted fees on appeal in the full amount

requested and refused to reduce them so as to achieve a more favorable ratio for

the defendant or for any other reason. 388 F.3d at 1287-88. Here, the district court

erred. Reed in no way established a target ratio for district courts to meet. To the

contrary, “[a]lthough opposing counsel’s billing records may be relevant to




                                           2
determining whether the prevailing party spent a reasonable number of hours on

the case, those records are not dispositive.” Gonzalez, 729 F.3d at 1202.

      Because the district court’s explanation for the reduction in fees was based

on a misunderstanding of Reed, we vacate and remand the district court’s fee

award. We need not and do not reach any of Plaintiffs’ other contentions on appeal.

Nor do we resolve the City’s arguments based on Plaintiffs’ alleged limited

success, although they appear to have little merit. Because the arguments seek a

modification of the judgment in the City’s favor, they should have been brought on

cross-appeal. Gilliam v. Nevada Power Co., 488 F.3d 1189, 1192 n.3 (9th Cir.

2007).

      VACATED and REMANDED.




                                          3